1 Exhibit 99.1 CIBC World Markets2nd Annual Industrials Conference October 2, 2007 2 Olin Representatives Joseph D. Rupp Chairman, President and CEO John E. Fischer Vice President & Chief Financial Officer John L. McIntosh Vice President & President, Chlor-Alkali Products Larry P. Kromidas Assistant Treasurer & Director, Investor Relations lpkromidas@olin.com (618) 258 - 3206 3 Company Overview All financial data are for the year ending 2006 and the six months ending June 2007 and are presented in millions of U.S.dollars except for earnings per share. Shown above is income before taxes from continuing operations. Additional informationis available on Olin’s website www.olin.com in the Investors section. Winchester Chlor Alkali North American Producer ofChlorine and Caustic Soda FY 2006 6Mo ‘07 Revenue: $666 $322 Income: $256 $ 99 North American Producer ofAmmunition FY 2006 6Mo ‘07 Revenue: $374 $200 Income: $ 16 $ 14 Metals Specialty Copper-Based Products &Related Engineered Materials FY 2006 6Mo ‘07 Revenue: $2,112 $1,083 Income: $58 $ 31 Revenue: $3,152 $1,605 PretaxOperating Inc.: $ 201 $ 71 EPS (Diluted): $ 2.06 $ .79 Olin FY 2006 6Mo 2007 4 Olin Vision To be a leading Basic Materials company deliveringattractive, sustainable shareholder returns • Being low cost, high quality producer, and #1 or #2supplier in the markets we serve • Providing excellent customer service and advancedtechnological solutions • Following our customers globally where we can do itprofitably • Generating returns above the cost of capital over theeconomic cycle 5 TRS in Top Third S&P Mid Cap 400 ROCE Over Cost of Capital Over the Cycle Olin Corporation Goal: Superior Shareholder Returns Olin Corporate Strategy 1. Build on current leadership positions in Chlor-Alkali,Metals and Ammunition • Improve operating efficiency andprofitability • Integrate downstream selectively • Expand globally where profitable 2. Allocate resources to the businesses that can create themost value 3. Manage financial resources to satisfy legacy liabilities 6 Second Quarter 2007 Results • Chlor Alkali operating rates at 97% during the quarter,highest in last 10 years. Demand for both chlorine andcaustic remains strong. ECU netbacks increase from Q1 • Metals volumes decline in automotive, electronics andbuilding products segments, higher prices lift earnings to$21 million including LIFO inventory liquidation gains of$8 million • Winchester earnings for Q2 are best since 1994 and followbest first quarter earnings ever reflecting improved volumesand pricing • Earnings per diluted share of $.48 for Q2 7 Third Quarter 2007 Outlook • Chlor Alkali expects improved ECU netbacks over Q2 offsetby higher transportation and seasonally higher electricitycosts; operating rates in mid-90% range • Metals earnings to decline from Q2 due to normal plannedinternal and customer plant shutdowns. LIFO inventoryreduction gains of $6 million expected in Q3 • Winchester earnings to improve from Q2 reflecting thetraditionally strong pre-hunting season • Pioneer acquisition closed on August 31st • Projected earnings per diluted share of $.40 announced onJuly 27th earnings call, excludes any Pioneer impact 8 Pioneer Acquisition • Synergistic, bolt-on acquisition that enhances ourchlor-alkali franchise – #3 in chlor-alkali, up from #4 in North America – Enhances geographic coverage – Improves overall cost position – #1 in industrial bleach in North America • Further low-cost expansion opportunities in the largestchlorine consuming region of North America • Immediately accretive to EPS and remains highly accretivethroughout the cycle, and the balance sheet remains strong 9 Pioneer Acquisition(Continued) • Purchase price of $35 per share, or about $415 million • Pioneer cash used to repay their debt, Olin will financetransaction through use of cash and short-term debt • Expect to realize $20 million in synergies in the first 12months following acquisition and $35 million annuallythereafter • Synergies will come from logistics, purchasing, operationsand SG&A expenses 10 Olin’s Chlor Alkali Strategy • Be the preferred supplier to the Merchant Chlor AlkaliMarket in addition to being the low cost producer • Goal is to increase the value of the Chlor Alkali Divisionto Olin Corporation through: – Full utilization of existing capacity – Low-cost capacity expansion – Cost reduction and financial discipline 11 Olin Is The 3rd LargestProducer in North America Source: CMAI Chlor Alkali Report • Olin has 1.99 Million tons ECUCapacity Per Year (1) (Source: CMAI) • A $10 / ECU Change Equatesto a $17 Million Change inPretax Income at FullCapacity, or $.15 per share @35% tax rate (1) Includes 50% of SunBelt 12 Pioneer Acquisition Moves OlinUp to #3 Producer and . 4,780 3,484 1,992 1,856 880 471 430 371 0 1,000 2,000 3,000 4,000 5,000 Dow Occidental Olin PPG Formosa Georgia Gulf Bayer AG Mexichem Diaphragm Membrane Mercury Other 13 Pioneer Chlorine Plants Pioneer Bleach Plants Olin Corporation Augusta, GA McIntosh, AL Dalhousie, NB St. Gabriel, LA Becancour, Quebec Niagara Falls, NY 152 Henderson, NV 246 St. Gabriel, LA (2) 340 Becancour, Quebec (1) 281 Niagara Falls, NY 146 McIntosh, AL (50% Sunbelt) 270 Charleston, TN 401 McIntosh, AL 36 1,992 Dalhousie, NB Total 120 Augusta, GA ChlorineCapacity -000- of Short Tons (1) Pioneer’s Becancour plant has 275,000 short tonsDiaphragm and 65,000 short tons Membrane capacity. (2) Pioneer’s St. Gabriel plant includes the announced49,000 short tons capacity expansion and conversion tomembrane cell. Source: CMAI. Santa Fe Springs, CA Tracy, CA Tacoma, WA Charleston, TN Henderson, NV Enhances Olin’s Operationaland Geographical Platform 14 • 2005 & 2006 record years, peak ECU netback in Q1‘06: Q3’05 $515 Q1’06 $590 Q3’06 $540 Q1’07 $500 Q4’05 $545 Q2’06 $560 Q4’06 $520 Q2’07 $510 • Further Caustic price increases announced in Q2 and Q3 • Higher transportation and energy costs • $1 change in Natural Gas MMBTU increases costs of NaturalGas-based producers by $25 to $35/ECU • Natural Gas increases plus capacity reductions have created amore favorable long-term price outlook • North American demand growth rate of 0.8% annually • Net North American capacity has decreased since 2000 Chlor Alkali Products 15 North America Chlor Alkali Forecast North America Chlor Alkali CapacityReductions 2000 Through 2005 North America Chlor Alkali CapacityExpansions 2000 Through 2005 80,000 Orrington, ME Holtra Chem 201,000 Baton Rouge, LA Formosa Plastics 1,930,000 Total Reductions 5,000 Albany, OR Oremet 40,000 Vicksburg, MS Cedar Chem 66,000 Acme, NC Holtra Chem 145,000 Delaware City, DE OXY 198,000 Gramercy, LA La Roche 187,000 Portland, OR Atofina 214,000 Tacoma, WA Pioneer 395,000 Deer Park, TX Oxy Vinyls LP 375,000 Plaquemine, LA Dow Short Tons asChlorine Location Company Source: Olin Data Reductions 1,930,000 Expansions (382,000) Total Reductions 1,548,000 80,000 Calvert City, KY Westlake 22,000 Various Sites Oxy 382,000 Total Expansions 70,000 McIntosh, AL SunBelt 210,000 Geismer, LA Vulcan C-A Short Tons as Chlorine Location Company Annual demand growth at 0.8%/Yr 110,000 Short Tons/Yr Georgia Pacific (3 locations) 24,000 16 North America Chlor Alkali AnnouncedCapacity Changes 2006 through 2010 North America Chlor Alkali CapacityAnnounced Reductions North America Chlor Alkali CapacityAnnounced Expansions 1,326,008 Total Reductions 280,000 Lake Charles, LA PPG (completed) 197,000 St. Gabriel, LA Pioneer (2009) 213,000 Taft, LA Oxy (KOH Conv) (2008) 110,000 Charleston, TN Olin (KOH Conv) (completed) 8 Nackawic, NB St. Anne Chem (completed) 526,000 Ft. Saskatchewan Dow (completed) Short Tons asChlorine Location Company Reductions (1,326,008) Expansions 2,057,010 Total Expansions 731,002 350,000 Geismar, LA Westlake (2010) 543,000 Plaquemine, LA Shintech (2008/2009) 246,000 St. Gabriel Pioneer (2009) 280,000 Lake Charles, LA PPG (completed) 2,057,010 Total Expansions 550,000 Chocolate Bayou, TX Shintech (2010) 88,000 Longview, WA Equachlor (completed) 10 Nackawic, NB AV Nackawic (completed) Short Tons as Chlorine Location Company 17 Olin’s Chlor Alkali Contracts • Olin contracts nearly 100% of its chlorine and causticsales • On about two-thirds of the chlorine and causticvolumes, prices change quarterly, with a combination offormula-based and negotiated pricing, and the balanceis renegotiated annually or semi-annually • Many contracts have a one quarter lag in them, whichdelays price increases in a tightening market and delaysdecreases in a softening market • Competitive forces dictate contract duration and terms 18 Olin Chlor-Alkali’sBleach Growth Strategy • Two Tier Approach • Organic Growth – Bleach expansions at Olin’s four existing chlor-alkalisites • Acquisitions and Joint Ventures – Pioneer purchase increases bleach output by 130 milliongallons or 95,000 ECU’s per year • West Coast • Canada – Trinity Joint Venture • Total Olin bleach output will be 200 million gallons or146,000 ECU’s per year in 2008 19 Metals • Olin is the leading manufacturer of copper alloy strip,and a leading manufacturer of brass rod in the U.S. • Olin possesses leading technology position – 37 U.S. patents for High Performance Alloys – 40 U.S. patents on various proprietary processing andtechnical capabilities • Olin is the leading copper alloy strip distributor in theU.S. with 8 service/distribution centers located in theU.S. and Puerto Rico; 2 additional centers are locatedin Mexico and China 20 Metals • The average price of copper increased from $3.37/lb inQ2’06 to $3.46/lb in Q2’07 resulting in increased metalmelting loss costs and higher working capital needs • Improved product pricing of 14% as compared to Q2 2006partially offsets higher costs • Restructuring actions from 2006 improved earnings by morethan $3 million each quarter • Inventory reduction program adds $5.3 million to income inQ1, $7.8 million in Q2 and expected to add $6 million toearnings in Q3 • Target of 20% inventory reduction over 2007-8 period 21 Products End Uses Winchester ® sportingammunition shot-shells, small calibercenterfire & rimfireammunition Hunters & recreational shooters, law enforcementagencies Small caliber militaryammunition Infantry and mounted weapons Industrial products 8gauge loads &powder-actuated toolloads Maintenance applications in power & concreteindustries, powder-actuated tools in constructionindustry Winchester Products 22 Winchester • Profits of $5.6 million reflect best second quarter since1994. • Nine price increases announced since the beginning of2004 to offset higher metal prices • Continued increase in metal prices, especially lead,prompts 15% price increase effective September 1st byWinchester, Remington and ATK • In 2007, Winchester received 3 new military orders: 1. $18 million US Army order for shotgun shells; 2. $24 million order under General Dynamics 2nd source small caliber ammunitionprogram; and 3. $27 million .50 caliber US Army order 23 Financial Highlights • Q2 cash and short-term investments of $257 millionexceed outstanding debt by nearly $10 million • $31 million of cash generated over 1st 6 months during aseasonally normal cash usage period • $180 million of voluntary pension contributions in Q3’06($80MM) and Q2’07 ($100MM) coupled with higherdiscount rate and healthy returns on plan assets reducepension liability to $129 million • Recent voluntary contributions and investment policychanges will likely lead to fully funded plan by 2011without further contributions 24 Financial Highlights(continued) • Q2 pension expense of $8.3 million includes a $.5 millioncurtailment charge and is $2.5 million lower than Q2’06pension expense • Favorably settled all IRS audits through 2002 resulting in a$22 million reduction in tax expense in 2006 • 2007 effective tax rate expected to be in the 34% to 35%range • Capital spending levels, net of January sale leasebacktransaction, are expected to be $65 to $70 million in 2007with 60 to 65% allocated to Chlor-Alkali 25 Investment Rationale • Continued strong performance based on – Relatively high ECU prices, Pioneer acquisition – Cost reductions, better pricing, inventory liquidationgains and restructuring in Metals – Cost reductions, price increases and increased U.S.Military revenue in Winchester • Strong financial discipline • At recent price levels, common dividend yield isapproximately 4.00% • 323rd consecutive quarterly common dividend (80+ years)paid on September 10th 26 Forward-Looking Statements This presentation contains estimates of futureperformance, which are forward-looking statementsand actual results could differ materially from thoseanticipated in the forward-looking statements. Someof the factors that could cause actual results to differare described in the business and outlook sections ofOlin’s Form 10-K for the year ended December 31,2006 and in Olin’s Second Quarter 2007 EarningsRelease. These reports are filed with the U.S.Securities and Exchange Commission.
